Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent 11,282,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the US Patent 11,282,375 with obvious wording variations. 

Claim 1 of the current application teaches a system for controlling plurality of devices comprising (see claim 1 of copending application that teaches controlling plurality of devices): UI controller to actuate display (see claim 1 of copending application teaches generate on display UI interface), a selection engine to define a spatial selection zone having plurality of spatial coordinates (see claim 1 of copending application that teaches spatial selection zone having plurality of coordinates), the selection engine configured to identify first device having a first probability and second device having a second probability (see claim 1 of copending application teaches first and second probability value); carousel module comprising primary interface and secondary interface layer (carousel zone teaches first and second interface); UI actuates the carousel to display (see claim 1 of copending application teaches display on the carousel zone). 
Instant Application
US Patent application No. 16/983614
Claim 1:
 1. A system for controlling a plurality of devices via a control device, the system comprising: a user interface (UI) controller configured to actuate display on the control device of select ones of a plurality of User Interfaces (UIs) associated with respective ones of the plurality of devices, wherein the plurality of UIs are operable to control operation of respective ones of the plurality of devices; a selection engine communicatively coupled to the control device and configured to define a spatial selection zone based on a location and orientation of the control device, the spatial selection zone includes a plurality of spatial coordinates having associated selection probabilities, the selection engine further configured to identify a first device of the plurality of devices located at a first one of the plurality of spatial coordinates having a first probability value of the selection probabilities and identify a second device located at a second one of the plurality of spatial coordinates having a second probability value of the selection probabilities, the second probability value being less than the first probability value; and a carousel module coupled to the selection engine and the UI controller, the carousel module comprising a primary interface layer and a secondary interface layer, the primary interface layer stores a first UI of the plurality of UIs associated with the first device while the secondary interface layer stores a second UI of the plurality of UIs associated with the second device, wherein the UI controller actuates the carousel module to display the first UI from the primary interface layer responsive to identification of the first device located at the first one of the plurality of spatial coordinates having the first probability value, and actuates display of at least the second UI from the secondary interface layer responsive to a user command via the control device.
Claim 1:
A system for controlling a plurality of devices, comprising: 
a remote control device comprising a display and a processor, the processor configured to: 

generate, on the display a carousel zone comprising at least a subset of graphical icons of a plurality of graphical icons, wherein each graphical icon of the plurality of graphical icons is associated with a respective device of the plurality of devices; 

determine a first target device and a second target device from the plurality of devices based on at least one of: (i) receiving a selection by a user of a graphical icon of the at least one graphical icon displayed on the carousel zone, and (ii) detecting the first target device and/or second target device with a sensor in communication with the remote control device; 

generate, on the display, a first user interface based on the first target device, the first user interface associated with a first set of commands; 
in response to a user input, generate, on the display, a second user interface based on the second target device, the second user interface associated with a second set of commands; control the first target device based on the first set of commands; and 

control the second target device based on the second set of commands; wherein a spatial selection zone includes a plurality of spatial coordinates having associated selection probabilities, and wherein the processor is further configured to: 

identify a first device located at first spatial coordinates of the plurality of spatial coordinates, the first spatial coordinates having a first probability value; 

identify a second device located at second spatial coordinates of the plurality of spatial coordinates, the second spatial coordinates having a second probability value; and determine that a difference between the second probability value and the first probability value is less than a threshold value; and 

display, on the carousel zone, a first graphical icon corresponding to the first device and a second graphical icon corresponding to the second device, wherein the first target device is selected based on a user selection of the first graphical icon or the second graphical icon.


Allowable Subject Matter

1.	Claims 1-22 would be allowable by filling a Terminal Disclaimer and overcoming the obvious double patenting rejection 
 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1 and 12 Klein et al (US 2003/0095156) teaches A system for controlling a plurality of devices via a control device, the system comprising (Fig. 1 and 2): a user interface (UI) controller configured to actuate display on the control device of select ones of a plurality of User Interfaces (UIs) associated with respective ones of the plurality of devices, wherein the plurality of UIs are operable to control operation of respective ones of the plurality of devices; and a carousel module coupled to the selection engine and the UI controller (Fig. 2 teaches a remote controller with a carousel zone capable of controlling plurality of devices), the carousel module comprising a primary interface layer and a secondary interface layer, the primary interface layer stores a first UI of the plurality of UIs associated with the first device while the secondary interface layer stores a second UI of the plurality of UIs associated with the second device (Fig. 3 and 4), wherein the UI controller actuates the carousel module to display the first UI from the primary interface layer responsive to identification of the first device located at the first one of the plurality of spatial coordinates having the first probability value, and actuates display of at least the second UI from the secondary interface layer responsive to a user command via the control device (Fig. 1-3, the selected device whether first or second is controlled based on its own set of commands, whether it’s a setup box, radio, television, etc.).
However, Klein nor any other prior art of record as a whole teaches  
a selection engine communicatively coupled to the control device and configured to define a spatial selection zone based on a location and orientation of the control device, the spatial selection zone includes a plurality of spatial coordinates having associated selection probabilities, the selection engine further configured to identify a first device of the plurality of devices located at a first one of the plurality of spatial coordinates having a first probability value of the selection probabilities and identify a second device located at a second one of the plurality of spatial coordinates having a second probability value of the selection probabilities, the second probability value being less than the first probability value and carousel module to display the first UI from the primary interface layer responsive to identification of the first device located at the first one of the plurality of spatial coordinates having the first probability value, and actuates display of at least the second UI from the secondary interface layer responsive to a user command via the control device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685